The opinion of the court was delivered by
Bennett, J.
1, We cannot regard it, as an open question in this state, whether a sale of an entire chattel by one tenant in common, to a third person is a conversion, so as to give his cotenant a right to maintain an action of trover, The question must be considered at rest.
But it is said that, in this case, the defendant stands as a stem* ger, and, therefore, his act in selling the property is a conversion; but the case shows that he acted as the agent of the transportation company, and, as to this action, stands in their shoes.
Judgment affirmed,